Title: Joel Yancey to Thomas Jefferson, 14 October 1819
From: Yancey, Joel
To: Jefferson, Thomas


					
						Dr Sir
						
							Bedford
							14th Octr 19
						
					
					I wrote you about a week ago inclosing Hepburns bill and informing you that the Sheriffs were pushing for the Taxes &c Since then, the sheriff has been to see me, and says he must have your Taxes by the last of this month that is, the day after our Court, he is compelld to go to Richmond, your Taxes amounts this year to 145 doll dollars and Some cents, $12 more than last year, on Saturday last we had rain and cleared off cold, I was satisfied, there would be frost the next night, and you had about 30,000 Tobo plants standing, and gave particular charge, that none of the People should be out of the way, and that that we should have to cutt Tobo all day on Sunday, or lose it by the frost; very early the next morning I found I had not been mistaken, and went over, to put all hands to work, but every man except Armstead at B creek, had gone off to and 3 of the  women to Lynchburg, and 2 men and 2 women from Tomahawk, the overseer met with Hanahs Billy in the Course of the day and ordered him to assist but he possitively refused a battle ensued, he bitt the overseer badly and made his excape, and he has not made his appeared appearance Since probably he may go to Monticello to complain, as several others mean to do, for being compelld to work on  Sunday However by great exertion of the overseer and the rest of the hands, we secured every plant, before night that was worth saving, I am very anxious to hear from and see you  at the Forest
					
						I am with the Highest Esteem & respect
						Yrs truly
						
							Joel Yancey
						
					
				